ELKS® Based Upon the Common Stock of The Dow Chemical Company Citigroup Funding Inc. Any Payments Due from Citigroup Funding Inc. Fully and Unconditionally Guaranteed by Citigroup Inc. Medium-Term Notes, Series D OFFERING SUMMARY No. 2010 – MTNDD0691 (Related to the ELKS Product Supplement Dated December 22, 2009, Prospectus Supplement Dated February 18, 2009 and Prospectus Dated February 18, 2009) December 01, 2010 This Amended Offering Summary No.2010-MTNDD0691 is being filed to correct the “CUSIP” and “ISIN” provided in the sections “Summary Terms” on page 1 and “General Information” on page 5. Citigroup Funding Inc. December 01, 2010 Medium-Term Notes, Series D No. 2010 - MTNDD0691 Filed Pursuant to Rule 433 Registration Nos. 333-157386 and 333-157386-01 STRUCTURED INVESTMENTS Opportunities in U.S. Equities ELKS® Based Upon the Common Stock of The Dow Chemical Company Due June 22, 2011 Equity Linked Securities (“ELKS®”) ELKS offer a short-term, enhanced yield strategy that pays a periodic, above-market, fixed rate coupon (per annum) in return for the risk that the ELKS will redeem for a fixed number of shares of the underlying equity (or, at your option, the cash value of those shares) at maturity if the closing price of the underlying equity is less than or equal to the downside threshold closing price on any trading day from but excluding the pricing date to and including the valuation date. The value of these shares may be less than the stated principal amount of the investor’s initial investment and could be zero, and, except in limited circumstances, the investor has no opportunity to participate in any increase in the price of the underlying equity. Alternatively, if the closing price of the underlying equity never declines to or below the downside threshold closing price from but excluding the pricing date to and including the valuation date, the ELKS will return the stated principal amount at maturity. The coupon is paid regardless of the performance of the underlying equity. Payment at maturity may be less than the stated principal amount of your investment in the ELKS. The ELKS are a series of unsecured senior debt securities issued by Citigroup Funding.
